Order, Supreme Court, New York County (Herman Cahn, J.), entered April 30, *581993, which, inter alia, granted plaintiffs motion for leave to serve an amended complaint with an increased ad damnum clause and to transfer this action from the Civil Court of the City of New York to Supreme Court, unanimously affirmed, with costs.
The trial court did not abuse its discretion in granting the requested relief. Since a substantial portion of the revised damages amount was not revealed until defendants’ New Jersey home was inspected in October 1992, and since the instant motion was filed within 3 months thereafter, plaintiffs delay in seeking relief was not inordinate. Moreover, we note that defendants have not controverted any of the specific amounts claimed by plaintiff or shown that they would be prejudiced if the requested relief were granted (see, Kushner v Queens Tr. Corp., 97 AD2d 432). Concur—Murphy, P. J., Rosenberger, Ross and Nardelli, JJ.